     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                     Case No. 3:20-cv-01161-MO
     General,
                                                             DECLARATION OF TIFFANY L.
                      Plaintiff,                             CHAPMAN

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                      Defendants.


              1.      My name is Tiffany L. Chapman. I make this declaration in support of Oregon

     Attorney General Ellen Rosenblum’s Motion for Temporary Restraining Order in the above

     captioned action.


Page 1 -   DECLARATION OF TIFFANY L. CHAPMAN
           SP3/db5/#10343522
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              2.      I am a resident of the State of Oregon and have been since 2012. I currently reside

     in Clackamas County. I am employed in Multnomah County in the field of human services and

     community organizing.

              3.      I have participated in public marches, community events, including such activities

     in Portland, Oregon as the 2017 & 2020 Womxn’s Marches, the 2019 Lights for Liberty Rally &

     March, and the 2019 PDX Climate Strike. During such events I have felt safe in the exercise of

     my rights to assemble and express my views on political, cultural, and social matters. I have

     never been arrested or detained by law enforcement as a result of participation in such an event.

              4.      On Tuesday June 9, 2020, I participated in a local BLM protest organized by

     black youth at the Milwaukie Riverfront Park. Several local elected officials saw me there. The

     City of Milwaukie worked with the organizers and there was very minimal police presence. The

     protest was entirely peaceful—I felt safe bringing my child.

              5.      On or about July 17, 2020 I learned via social media and news reports that

     multiple armed, unidentified individuals with military or quasi-military equipment detained an

     unarmed, non-resisting pedestrian in downtown Portland, forced him into an unmarked vehicle,

     and departed without identifying themselves to the individual detained, or bystanders.

              6.      I have seen video footage of what I understand to be the incident above.

              7.      Since that time I have learned additional information indicating that the armed

     persons who detained the pedestrian were employed by one or more federal agencies.

              8.      I do not feel safe participating in Black Lives Matter rallies or other community

     events in the vicinity of the Mark Hatfield Federal Courthouse in Portland due to the risk of

     being detained by unidentified paramilitary personnel.

              9.      I do not feel comfortable with the risk of being abruptly detained for an indefinite

     period because I am a single parent. I do not have a family support system in the area and I am

     the sole financial support and caregiver for a minor child. Disruption of our lives by loss of



Page 2 -   DECLARATION OF TIFFANY L. CHAPMAN
           SP3/db5/#10343522
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     income or isolating me from her would not only cause her trauma and immediate physical

     danger, but would risk the loss of our housing and financial stability.

              10.     The lack of explanation given for detaining pedestrians, the unidentified armed

     individuals, and unmarked vehicle associated with the events above causes me to fear being in

     the vicinity of the federal courthouse during BLM and anti-police brutality events and

     assemblies.

              I declare under penalty of perjury that the foregoing is true and correct.

              EXECUTED on July 20, 2020.



                                                           Tiffany L. Chapman




Page 3 -   DECLARATION OF TIFFANY L. CHAPMAN
           SP3/db5/#10343522
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
